Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REFUSAL
Specification Objection
The specification is objected to for the following reasons stated below:

The specification is objected to because no figure descriptions have been submitted (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II)). The examiner suggests amending the specification by adding the figure descriptions as follows:
-- Description of the Reproductions:
1.1 : Front view
1.2 : Rear view
1.3 : Top view
1.4 : Bottom view
1.5 : Left side view
1.6 : Right side view
1.7 : Front perspective view
1.8 : Rear perspective view --

Applicant is not required to make the amendment suggested by the examiner above. However, applicant may wish to consider making such amendment to place the application in better form.	
	
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling for the following reasons:
In 1.1 – 1.4, 1.7, and 1.8, there are interior features whose depth and three-dimensional appearance cannot be completely understood, and are therefore non-enabled. It is therefore suggested that the areas/elements highlighted below, and any others that may not be evident from the original disclosure, be converted to broken lines in every figure in which they appear, with any shade lines removed from within, and the specification be amended to include a statement that the portions of the article shown in broken lines form no part of the claimed design.


    PNG
    media_image1.png
    805
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    974
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    575
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    479
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    813
    453
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    979
    407
    media_image6.png
    Greyscale


Replacement Reproductions
Replacement reproduction sheets must include all of the reproductions appearing on the prior version of the sheet, even if only one reproduction is being amended. However, if the applicant cancels a reproduction, follow these steps:
Do not include the canceled reproduction on the replacement reproduction sheet.
Make appropriate changes to the reproduction descriptions for consistency.
Additional replacement sheets may be necessary to show renumbering of the remaining reproduction.
If all the reproductions on a drawing sheet are canceled, a replacement sheet is not required.
A marked-up copy of the reproduction sheet (labeled as “Annotated Sheet”) including an annotation showing that all the reproductions on that reproduction sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions.

Label the replacement reproductions in the top margin as either "Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner rejects the amended reproductions, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Refusal Reply Reminder
	Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 
 
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA N WOOD whose telephone number is (571)272-6457. The examiner can normally be reached Monday - Friday, 8:30 - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA WOOD/Primary Examiner, Art Unit 2915